                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

William Cannon Gresham,                      )
                                             )       C.A. No. 6:18-0938-HMH-KFM
                      Petitioner,            )
                                             )
       vs.                                   )         OPINION & ORDER
                                             )
                                             )
Charles Williams,                            )
                                             )
                      Respondent.            )


       This matter is before the court for review of the Report and Recommendation of United

States Magistrate Judge Kevin F. McDonald made in accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02 for the District of South Carolina.1 William Cannon Gresham

(“Gresham”) is a pro se state prisoner seeking habeas corpus relief pursuant to 28 U.S.C. § 2254.

In his Report and Recommendation filed on November 14, 2018, Magistrate Judge McDonald

recommends granting the Respondent’s motion for summary judgment, dismissing Gresham’s

petition, and dismissing the pending nondispositive motions as moot. (R&R, generally, ECF

No. 40.)

       On December 13, 2018, after receiving no timely objections from Gresham, the court

adopted the Report and Recommendation and granted the Respondent’s motion for summary



  1
    The recommendation has no presumptive weight, and the responsibility for making a
  final determination remains with the United States District Court. See Mathews v. Weber,
  423 U.S. 261, 270 (1976). The court is charged with making a de novo determination of
  those portions of the Report and Recommendation to which specific objection is made.
  The court may accept, reject, or modify, in whole or in part, the recommendation made by
  the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                 1
judgment, dismissed Gresham’s petition, and dismissed the pending nondispositive motions as

moot. (Dec. 13, 2018 Order, ECF No. 43.) However, Gresham filed a motion for extension of

time to file objections on December 11, 2018,2 which the court did not receive until

December 14, 2018. (Mot. Ext. Time, ECF No. 46.) Gresham requested an extension of time to

file objections because he did not receive the Report and Recommendation in a timely manner

due to his transfer from McCormick Correctional Institution in McCormick, South Carolina, to

Perry Correctional Institution in Pelzer, South Carolina. (Id., ECF No. 46.) Considering the

delay, the court granted Gresham’s motion for an extension of time to file objections and

vacated the previous December 13, 2018 order. (Dec. 17, 2018 Text Order, ECF No. 48.)

             Gresham filed timely objections to the Report and Recommendation on

December 31, 2018.3 (Obj., generally, ECF No. 52.) Objections to the Report and

Recommendation must be specific. Failure to file specific objections constitutes a waiver of a

party’s right to further judicial review, including appellate review, if the recommendation is

accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the

magistrate judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

             Upon review, the court finds that Gresham’s objections are non-specific, unrelated to

the dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate

his claims. Therefore, after a thorough review of the magistrate judge’s Report and the record in


   2
       Houston v. Lack, 487 U.S. 266 (1988).
   3
       Id.

                                                    2
this case, the court adopts Magistrate Judge McDonald’s Report and Recommendation and

incorporates it herein.

       It is therefore

       ORDERED that Respondent’s motion for summary judgment, docket number 19, is

granted and Gresham’s § 2254 petition, docket number 1, is dismissed. It is further

       ORDERED that the pending nondispositive motions, docket numbers 22, 26, and 27,

are dismissed as moot. It is further

       ORDERED that a certificate of appealability is denied because Gresham has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
January 7, 2019


                              NOTICE OF RIGHT TO APPEAL

       The Petitioner is hereby notified that he has the right to appeal this order within thirty

(30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                 3
